Citation Nr: 0723088	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a left hand 
disorder.

2. Entitlement to service connection for a mid-back disorder.

3. Entitlement to service connection for a left knee 
disorder.

4. Entitlement to service connection for a skin disorder as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.

The issues of entitlement to service connection for a mid-
back disorder, a left knee disorder, and a skin disorder as 
due to an undiagnosed illness are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a current left hand disability that is 
related to active duty service.


CONCLUSION OF LAW

A left hand disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, February 2004 and 
July 2005 letters informed him of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  These letters also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the February 2004 letter essentially, and the July 
2005 letter expressly, notified the veteran of the need to 
submit any pertinent evidence in his possession.  

In addition to providing proper notice on all VCAA issues, 
the Board notes that the February 2004 letter was sent to the 
veteran prior to the November 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 letter was sent to the 
veteran providing such notice.

Although the RO made numerous attempts to obtain the 
veteran's complete service medical records, some records were 
never received.  A formal finding of unavailability was made 
in June 2005.  The Board observes that the RO sent the 
veteran a letter in February 2004 informing him that his 
service medical records had not yet been received and asking 
him to provide any documents that might substitute for 
service medical records. The February 2004 letter then listed 
such alternative types of evidence, including witness 
statements.  Despite notice regarding alternative sources of 
evidence, the Board observes that no notice was provided to 
the veteran after the June 2005 formal finding of 
unavailability informing him that his complete service 
medical records were unavailable.  See 38 C.F.R. § 3.159(e) 
(2006) (VA will provide the claimant with oral or written 
notice of the fact that Federal records are not obtainable).  
However, the Board finds that the veteran was not prejudiced 
by this error for a number of reasons.  First, he was 
provided appropriate notice in the February 2004 letter about 
alternative types of evidence he could submit to support his 
claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  Moreover, the veteran 
indicated at his July 2007 Board hearing that he had 
submitted copies of all service medical records relevant to 
his left hand claim.  See hearing transcript at 11-12.

Finally, the alternative evidence requested of the veteran 
pertains to missing service medical records.  If there is 
competent evidence of a current disability, such alternative 
evidence would be pertinent to his claim.  However, as will 
be discussed further below, there is no competent medical 
evidence that the veteran has any current left hand disorder.  
Therefore, even if he was provided appropriate notice in 
accordance with the heightened duty to assist and as a result 
submitted alternative evidence regarding his in-service left 
hand injury, service connection would still not be warranted.  

In light of the above, the Board finds that a remand to 
provide proper notice regarding the unavailability of his 
service medical records is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  There is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board observes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
all relevant service medical records are associated with the 
claims folder (as indicated by the veteran).  Additionally, 
the veteran was afforded a VA examination in conjunction with 
his claim of entitlement to service connection for a left 
hand disorder.  

The veteran testified at his July 2006 Board hearing that he 
was treated by a civilian doctor for his left hand injury 
during service.  See hearing transcript at 7.  Although such 
records are not associated with the claims folder, nor has 
there been any attempt to obtain these records, the Board 
concludes that such records are not pertinent to the 
veteran's claim on appeal.  In this regard, the Board notes 
that there is ample evidence of record regarding the 
veteran's in-service left hand injury, diagnosis, and 
treatment.  However, more importantly, the competent evidence 
of record does not demonstrate that the veteran has a current 
left hand disorder.  Thus, as discussed in more detail below, 
his claim must be denied.  Under such circumstances, 
treatment records regarding an in-service injury would not 
affect the findings of any current diagnosis.  Therefore, the 
Board is satisfied that these outstanding private clinical 
records from service are not "determinative of the claim," 
and need not be obtained.  See Sabonis, supra.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that this appeal was certified 
to the Board in February 2006.  Following his July 2006 Board 
hearing, the veteran submitted additional evidence in support 
of his claim without a waiver of review by the agency of 
original jurisdiction (AOJ).  Such evidence consisted of 
copies of his service medical records; some were already of 
record, others were not.  However, regardless of the fact 
that new service medical records were received that have not 
been reviewed by the AOJ, the Board concludes that a remand 
is not required.  In this regard, the Board notes that 
although there is at least one service medical record which 
makes mention of the veteran's in-service left hand injury, 
its content is duplicative of other service medical records 
in the claims file.  Moreover, the Board observes that this 
evidence is not material to the bases for the Board's 
decision, as the Board has determined that the veteran does 
not have a current left hand disorder, and none of the 
submitted evidence relates to any current diagnosis of a left 
hand disability.  Therefore, this evidence is not "pertinent" 
as defined at 38 C.F.R. § 20.1304(c) (2006), and a remand for 
AOJ consideration is not required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that he has a current left hand disorder 
that is related to an incident during service in which a 
fellow serviceman stepped on his left hand while wearing a 
boot.  Service medical records reveal that the veteran 
fractured his left hand navicular bone in March 1985 under 
the circumstances described above.  Follow-up one month later 
revealed no X-ray evidence of a fracture, and the only 
complaints were of minimal tenderness of the metacarpal 
joint.  Currently, the veteran complains of intermittent left 
hand pain every couple of months, particularly at the base of 
the left thumb, and weakness.

Although the veteran's service medical records do indicate 
that he fractured his left hand navicular bone in service, a 
review of his post-service medical records fails to reveal 
any currently diagnosed left hand disorder.  The veteran 
asserts that his in-service incident resulted in a chronic 
left hand disorder; however, there is no medical evidence of 
any complaints of left hand pain following service 
separation.  The first recorded complaints of left hand pain 
following service are found in the March 2004 VA examination 
report.  Despite such complaints, examination revealed full 
range of motion in the wrist and fingers of the left hand.  
There was no evidence of crepitus, effusion, or inflammatory 
process, and an X-ray was normal.  The diagnosis provided is 
remote history of contusion to the left hand.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  In the present 
case, the evidence does not support a finding that the 
veteran has a current left hand disability.  The Board notes 
that pain is not, in and of itself, a disability for the 
purposes of service connection.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, the veteran's 
complaints of left hand pain are insufficient evidence of a 
current disability.  

Unfortunately, service connection cannot be granted based 
solely on evidence of an in-service injury; there must be 
evidence that such injury is related to a disability that is 
chronic and currently diagnosed.  As there is no evidence of 
a current disability in this case, service connection for a 
left hand disorder must be denied.

The Board notes that it considered the applicability of the 
benefit-of-the-doubt rule in making its determination.  
However, as a preponderance of the evidence is against the 
veteran's claim of service connection for a left hand 
disorder, such rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left hand disorder is 
denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

As an initial matter, the Board observes that the veteran's 
complete service medical records are not available for 
review.  As mentioned in the above decision, the RO made a 
formal finding of unavailability in June 2005 but did not 
inform the veteran of its finding pursuant to 38 C.F.R. 
§ 3.159(e).  Thus, while the veteran's claims are on remand, 
he should be provided proper notice of the unavailability of 
his complete service medical record and given an opportunity 
to submit additional types of evidence to support his claims. 
 
I. Mid-Back Disorder

The veteran contends that he has a mid-back disorder that is 
related to his military service.  Specifically, he asserts 
that he injured his mid-back twice during service; once when 
he fell removing a fuel hose from a truck and once while 
lifting a case of soda.  Additionally, he testified that his 
current mid-back problems may be the result of repetitive 
movements associated with his job on the fuel lines during 
service.

A review of the veteran's service medical records reveals 
that was treated for mid-back pain twice during service.  A 
February 1993 service medical record indicates that the 
veteran presented complaining of mid-back pain associated 
with lifting a case of soda.  The diagnosis provided is 
musculoskeletal spasm of the mid-back.  Service medical 
records from May 1994 reveal that he presented complaining of 
a three day history of increasing mid-back pain with no known 
trauma.  The final diagnosis provided was thoracolumbar 
strain.  A May 1994 service medical record indicates that the 
veteran's back pain eventually resolved.

Based on evidence of in-service mid-back complaints and 
injuries and the veteran's current complaints of mid-back 
pain, the RO ordered a VA examination and requested an 
etiological opinion.  A review of the March 2004 VA spine 
examination report indicates that the veteran currently has 
episodes of thoracolumbar strain of musculoskeletal origin 
and osteophytosis on the right at T10-11.  The VA examiner 
opined that the veteran's episodes of thoracolumbar strain 
were less likely than not related to service-incurred 
injuries dated May 1994.  No opinion was provided regarding 
whether the veteran's current mid-back disabilities are 
related to his February 1993 mid-back musculoskeletal spasm 
or repetitive movement during service associated with his 
duties, or whether they are otherwise related to service.

The Board notes that it is not permitted to make its own 
medical determinations.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Additionally, the veteran, as a layperson, 
is not competent to provide evidence regarding the etiology 
of his current mid-back disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  As such, the Board concludes that a remand is 
necessary to obtain a medical opinion as to whether the 
veteran's current mid-back disability is related to service, 
including whether it is as likely as not related to his 
February 1993 mid-back musculoskeletal spasm or to repetitive 
movement associated with his service duties.

II. Left Knee Disorder

In addition to his mid-back disorder, the veteran contends 
that he has a current left knee disability that is due to an 
injury received when he fell removing a fuel hose from a 
truck.  The veteran's service medical records indicate that 
he was treated for intermittent left knee pain in April 1993.  
Although the diagnosis provided in this, and other, April 
1993 service medical records is not legible, an X-ray report 
indicates that there is no evidence of fracture, but that 
findings are suggestive of possible left knee effusion.

A March 2004 VA joints examination indicates that the veteran 
has episodes of left knee strain of musculoligamentous 
origin.  X-rays also revealed degenerative joint disease of 
the left knee.  No medical opinion was provided regarding 
whether the veteran's current left knee disability is related 
to his active service, including his April 1993 complaints 
and findings.  As above, the Board concludes that additional 
medical evidence is necessary to determine the veteran's 
claim, and thus, a remand is necessary to obtain an 
etiological opinion regarding whether the veteran's current 
left knee disability is related to service, including the 
April 1993 complaints and findings.



III. Skin Disorder

Finally, the veteran has filed a claim of entitlement to 
service connection for a skin disorder as due to an 
undiagnosed illness.  According to the veteran's testimony 
and various written statements of record, his skin disorder 
is manifested by an itchy rash that appears on his right 
ankle and left lower leg, and disappears shortly thereafter.  
He testified that this rash began shortly after he returned 
from a tour of duty in Saudi Arabia during Operation Desert 
Storm/Desert Shield.  

The veteran was sent for a VA skin examination in March 2004.  
However, the examiner indicated that his examination was 
negative and that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or any 
residuals thereof.  The diagnoses provided were historical 
only and were based on a review of the veteran's service 
medical records.  A review of these service medical records 
reveals that the veteran was treated for a rash on his lower 
left leg in September 1993 and given a differential diagnosis 
of constant dermatitis versus local allergic reaction to an 
insect bite.  It was noted, however, that no puncture wound 
or bite was seen on examination.  The veteran also complained 
of a rash localized on his right ankle in November 1993.  He 
indicated that it began while he was serving in Saudi Arabia 
and that it comes and goes.  The diagnosis provided is 
"dermatophyte ?".  

It does not appear that the veteran was affirmatively 
diagnosed with a chronic skin disorder during service.  There 
has also been no clinical evaluation of his current claimed 
skin disorder.  According to the Court in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), the veteran is competent to 
describe symptoms of recurrent skin diseases.  Furthermore, 
following his March 2004 VA examination, the veteran 
submitted photos showing a flare-up of his skin disorder.  In 
light of the photos submitted and the veteran's competency to 
describe his symptomatology, the Board finds that a remand is 
necessary for another VA examination.  Such examination is 
for the purpose of determining whether the veteran has a 
current chronic skin disorder, diagnosed or undiagnosed.  If 
possible, the examination should be conducted during an 
active stage of the disease.  See Ardison v. Brown, 6 Vet. 
App. 405 (1994).

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and inform him that 
appropriate requests were made to locate 
his complete service medical records and 
that not all records were obtained.  
Request that he submit any copies of his 
service medical records that he has not 
already submitted.  Finally, provide notice 
that he may submit alternative forms of 
evidence in lieu of these records to 
support his claim, including lay testimony.

2. Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the existence and etiology of 
any mid-back disorder.  The claims file, 
to include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should indicate 
whether the veteran has any current mid-
back disorder, providing a diagnosis for 
all disabilities, and provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current mid-
back disorder is etiologically related to 
the veteran's active service, including a 
February 1993 mid-back musculoskeletal 
spasm and/or repetitive movement 
associated with his duties on the fuel 
line.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether there is any 
relationship between the veteran's active 
service and any current mid-back disorder 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3. Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the existence and etiology of 
any left knee disorder, including 
degenerative joint disease.  The claims 
file, to include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should indicate 
whether the veteran has any current left 
knee disorder, providing a diagnosis for 
all disabilities, and provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current left 
knee disorder is etiologically related to 
the veteran's active service, including 
April 1993 complaints and findings.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether there is any relationship between 
the veteran's active service and any 
current left knee disorder on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4. Schedule the veteran for a VA skin 
examination.  All effort should be made to 
schedule the veteran's examination for a 
time when his skin disease is active.  The 
claims file, to include this REMAND, must 
be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  The 
examiner should review the claims file 
before completing the examination report, 
including photos submitted by the veteran 
in July 2006, and such review should be 
indicated in the report.  The examiner 
should identify any objective evidence of 
the veteran's claimed skin disorder; 
render a diagnosis with respect to each 
claimed symptom which is due to a known 
clinical diagnosis; and provide an opinion 
with respect to each currently diagnosed 
disorder as to whether it is likely, 
unlikely, or at least as likely as not 
that the disorder is etiologically related 
to the veteran's military service.  The 
examiner should also specifically identify 
any objectively demonstrated symptoms that 
are not attributable to a known clinical 
diagnosis and whether such constitute a 
medically unexplained chronic multisymptom 
illness.  The examiner should further 
indicate whether such disabilities existed 
for 6 months or more or whether they 
exhibit intermittent worsening over a 6 
month period.  The examiner should provide 
the supporting rationale for each opinion 
expressed.

5. Readjudicate the veteran's claims for 
entitlement to service connection for a 
mid-back disorder, a left knee disorder, 
and a skin disorder as due to an 
undiagnosed illness with application of 
all appropriate laws and regulations and 
consideration of any evidence or 
information obtained since the November 
2005 supplemental statement of the case.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


